Citation Nr: 0419109	
Decision Date: 07/16/04    Archive Date: 07/27/04

DOCKET NO.  02-05 678	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Whether new and material evidence has been submitted to 
warrant reopening a claim of entitlement to service 
connection for post traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Massachusetts Department of 
Veterans Services


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S.M. Cieplak, Counsel


INTRODUCTION

The veteran served on active duty from February 1968 to 
February 1970.

This appeal comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2001 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Boston, Massachusetts, which denied the benefit sought.   

The reopened claim of entitlement to service connection for 
PTSD is addressed in the REMAND portion of the decision below 
and is  REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.


FINDINGS OF FACT

1.  In an unappealed rating decision dated in August 1998, 
the RO found no new and material evidence to warrant 
reopening the claim of entitlement to service connection for 
PTSD.

2.  That evidence associated with the claims file subsequent 
to the August 1998 decision which is neither cumulative nor 
redundant, bears directly, and substantially upon the 
specific matter under consideration, and by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered to decide fairly the 
merits of the claim.


CONCLUSIONS OF LAW

1.  The August 1998 rating decision, which found no new and 
material evidence to reopen the veteran's claim of 
entitlement to service connection for PTSD, is final.  38 
U.S.C.A. § 7105(c) (West 2002).

2.  New and material evidence to reopen the claim for service 
connection for PTSD has been submitted.  38 U.S.C.A. § 5108 
(West 2002); 38 C.F.R. § 3.156 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The claim for entitlement to service connection for PTSD was 
originally denied in an unappealed March 1997 rating action 
because of the absence of a verifiable stressor.  An attempt 
to reopen the claim of entitlement to service connection for 
PTSD was denied in an unappealed August 1998 rating.  
Although the record reflects that the veteran carries a 
medical assessment of PTSD, the claim has been denied on the 
basis of the absence of a verifiable stressor.  Inasmuch as 
the veteran did not perfect a timely appeal, the RO's 
decision is final.  38 U.S.C.A. § 7105. 

While the veteran's claim was pending, 38 U.S.C.A. § 5107 was 
amended, effective for all pending claims, to eliminate the 
requirement that the veteran submit a well-grounded claim in 
order to trigger VA's duty to assist.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West 2002).  The Board notes that that 
while this law was enacted during the pendency of this 
appeal, it was considered by the RO as reflected by 
correspondence issued in June 2003.  Although that notice was 
not sent prior to the initial adjudication of the claim, 
there is no prejudice to the veteran in proceeding with this 
appeal in light of the veteran's representative's waiver of 
defects at the hearing before the undersigned in November 
2003 and also because of the Board's disposition below.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

Pursuant to 38 U.S.C.A. § 5108 the veteran's claim may be 
reopened if new and material evidence has been presented.  
New evidence submitted to reopen a claim will be presumed 
credible solely for the purpose of determining whether the 
claim has been reopened.  Justus v. Principi, 3 Vet. App. 
510, 513 (1992).  The Board must review all evidence 
submitted since the claim was finally disallowed on any 
basis.  See Evans v. Brown, 9 Vet. App. 273, 285 (1996).  If 
the Board's decision is favorable to the veteran, his claim 
must be reopened and decided on the merits.  See Glynn v. 
Brown, 6 Vet. App. 523, 528-29 (1994).  It bears emphasis, 
however, that the VA shall not reopen a claim that has been 
previously disallowed except when new and material evidence 
has been presented.

The issue of new and material evidence must be addressed in 
the first instance by the Board because it goes to the 
Board's jurisdiction to reach the underlying claim and 
adjudicate the claim de novo.  See Barnett v. Brown, 83 F.3d 
1380, 1383 (Fed. Cir. 1996), aff'g 8 Vet. App. 1 (1995).  If 
the Board were to adjudicate the claim on the merits without 
resolving the new and material evidence issue, its actions 
would violate its statutory mandate set forth in 38 U.S.C.A. 
§§ 7104(b) and 5108.  If the Board finds that no such 
evidence has been offered, that is where the analysis must 
end, and what the RO may have determined in this regard is 
irrelevant.  Id.  Further analysis, beyond the evaluation of 
whether the evidence submitted in the effort to reopen is new 
and material, is neither required nor permitted.  Id. at 
1384.  Any finding entered when new and material evidence has 
not been submitted "is a legal nullity."  Butler v. Brown, 9 
Vet. App. 167, 171 (1996) (applying an identical analysis to 
claims previously and finally denied, whether by the Board or 
by the RO).  

New and material evidence means evidence not previously 
submitted to agency decisionmakers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (2001); 
see also Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  The 
claimant does not have to demonstrate that the new evidence 
would probably change the outcome of the prior denial.  
Rather, it is important that there be a complete record upon 
which the claim can be evaluated, and some new evidence may 
contribute to a more complete picture of the circumstances 
surrounding the origin of a claimant's injury or disability.  
Hodge, 155 F.3d at 1363.

The Board notes that standard for new and material evidence 
was recently amended.  See 38 C.F.R. § 3.156(a) (2003).  
However, that amendment applies only to claims to reopen 
received on or after August 29, 2001.  See 66 Fed. Reg. 45620 
(August 29, 2001).  Since this claim was received before that 
date, the law in effect when the claim was filed is 
applicable.  That is the standard discussed above..

To establish service connection specifically for post 
traumatic stress disorder, there must be evidence of a 
verifiable stressor occurring during service and a link, 
established by medical evidence, between current 
symptomatology and the claimed in service stressor.  Evidence 
to support a PTSD claim must be evaluated in light of the 
places, types and circumstances of service as evidenced by 
service records, the official history of each organization in 
which the veteran served, the military records and all 
pertinent medical and lay evidence.  The requirements vary 
depending upon whether or not the veteran engaged in combat 
with the enemy.  38 U.S.C.A. § 1154; 38 C.F.R. §§ 3.303, 
3.304(f); West v. Brown, 7 Vet. App. 70, 75 (1994); Hayes v. 
Brown, 5 Vet. App. 60, 66 (1993).  If there is no combat 
experience, or if there is a determination that the veteran 
engaged in combat but the claimed stressor is not related to 
such combat, there must be independent evidence to 
corroborate the veteran's statement as to the occurrence of 
the claimed stressor.  It is not sufficient to simply rely on 
service in a combat zone.  Zarycki v. Brown, 6 Vet. App. 91, 
99 (1993).  The veteran's lay testimony alone under such 
circumstances will not ordinarily be enough to establish the 
occurrence of the alleged stressor.  

At his hearing before the undersigned, the veteran advanced 
several incidents such as the shooting of a young girl who 
was either a suicide bomber or "sapper" and who was 
carrying concealed explosives, the death of a fellow 
serviceman, J.R., in October or November 1969 who died in a 
rocket or mortar attack in Qui Nhon, see Transcript of 
Hearing at pp. 6-7, and that his unit was routinely subjected 
to mortar/rocket attacks during the period from October to 
December 1969.  The claim previously failed on the basis that 
the record did not present claimed stressors capable of 
verification.  The Board is of the opinion that these claimed 
stressors recently advanced are potentially verifiable.  
Accordingly, new and material evidence has been submitted and 
the veteran's claim is reopened.  However, the Board cannot, 
at this point, adjudicate the reopened claim, as further 
assistance to the veteran is required to comply with the duty 
to assist.  This is detailed in the REMAND below.


ORDER

The veteran's claim of entitlement to service connection for 
PTSD is reopened.  To this extent, the appeal is granted, 
subject to the directions set forth in the following remand 
portion of this decision. 


REMAND

The U.S. Court of Appeals for Veterans Claims (Court) has 
indicated that with a post traumatic stress disorder claim, 
the duty to assist includes a duty to attempt to verify the 
veteran's claimed stressors with the United States Armed 
Services Center for Research of Unit Records (USASCRUR).  In 
the veteran's case, no attempt has been made to verify 
alleged stressors with USASCRUR.  Moreover, although the 
veteran indicated that the incident involving the young girl 
was not likely documented in service records, corroboration 
of the alleged incident in that regard is possible through 
"buddy" affidavits from fellow servicemen who witnessed the 
incident; the record does not reflect that the veteran was 
informed that "buddy" statements could be used to 
corroborate his stressors.  

Moreover, in the event that any of the claimed stressors are 
verified, the veteran should be afforded a VA examination to 
ascertain whether such stressor(s) are associated with the 
veteran's PTSD.

To ensure that VA has met its duty to assist the appellant in 
developing the facts pertinent to the claim, the case is 
Remanded for the following development:
 
1.  The veteran should be informed that 
"buddy" affidavits may be used to 
corroborate his claimed stressors and 
that, to that end, he should obtain and 
submit "buddy" statement(s) from any 
fellow servicemen who witnessed his 
claimed stressors. 

2.  Ask the veteran to provide 
information as to where he has received 
treatment, VA or private, for his PTSD 
since 2000.  Then, after obtaining any 
necessary releases, make efforts to 
obtain the referenced records.

3.  The RO should review the file and 
prepare a summary of all the claimed 
stressors (to include the shooting of a 
young girl who was either a suicide 
bomber or "sapper", the death of a 
fellow serviceman, J.R., in October or 
November 1969 who died in a rocket  or 
mortar attack in Qui Nhon, see Transcript 
of Hearing at pp. 6-7, and that his unit 
was routinely subjected to mortar/rocket 
attacks during the period from October to 
December 1969).  This summary must be 
prepared whether or not the veteran 
provides any additional statement, as 
requested above.  This summary and a copy 
of the veteran's DD 214 and all 
associated service documents should be 
sent to the U.S. Armed Services Center 
for Research of Unit Records at the 
appropriate address.  The USASCRUR should 
be provided with a copy of any 
information obtained above, and should be 
requested to provide any additional 
information that might corroborate the 
veteran's alleged stressors.  The 
USASCRUR should also be requested to 
furnish the unit history for the unit the 
veteran was assigned to for the period 
from October thru December 1969 while in 
Vietnam.

4.  If, and only if, the RO determines 
that the record establishes the existence 
of a stressor or stressors, then the RO 
should arrange for the veteran to be 
accorded an examination by a VA 
psychiatrist.  The claims folder, or 
copies of all pertinent records, must be 
made available to the examiner for review 
prior to preparation of the examination 
report.  

The RO must specify for the examiner the 
stressor or stressors that it has 
determined are established by the record.  
The examiner must be instructed that only 
these events may be considered for the 
purpose of determining whether exposure 
to an inservice stressor has resulted in 
the current psychiatric symptoms.  The 
examiner is asked to determine (1) 
whether  the diagnostic criteria to 
support the diagnosis of PTSD have been 
satisfied and (2) whether there is a 
nexus between PTSD and one or more of the 
in service stressors found to be 
established by the RO.  All indicated 
studies, tests and evaluations deemed 
necessary should be performed.  

The report of examination should include 
the complete rationale for all opinions 
expressed.  

5.  After undertaking any development 
deemed appropriate in addition to that 
specified above, the RO should review the 
examination report.  If the report is not 
in complete compliance with the 
instructions provided above, appropriate 
action should be taken.  Thereafter, the 
RO should readjudicate the issue of 
service connection for PTSD in light of 
relevant precedent.  If the determination 
remains unfavorable to the veteran, the 
RO should furnish the veteran and his 
representative a supplemental statement 
of the case and provide an opportunity to 
respond.



Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  In 
taking this action, the Board implies no conclusion, either 
legal or factual, as to the ultimate outcome warranted.  The 
appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                     
______________________________________________
	MICHELLE L. KANE
	Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



